Northfield Ins. Co. v Midtown Restorations LLC (2017 NY Slip Op 02607)





Northfield Ins. Co. v Midtown Restorations LLC


2017 NY Slip Op 02607


Decided on April 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2017

Friedman, J.P., Sweeny, Moskowitz, Gische, Kapnick, JJ.


160413/14 3633 3632

[*1]Northfield Insurance Company, Plaintiff-Appellant,
vMidtown Restorations LLC, Defendant, Fortuna Pheasant Close LLC, Defendant-Respondent.


Kenney Shelton Liptak Nowak LLP, Buffalo (Adam R. Durst of counsel), for appellant.
Barry S. Schwartz, New York, for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered May 16, 2016, which, insofar as appealed from, denied plaintiff's motion for summary judgment as against defendant Fortuna Pheasant Close LLC (Fortuna), unanimously reversed, on the law, with costs, the motion granted, and it is declared that plaintiff has no duty to defend or indemnify any entity in the underlying property damage action. The Clerk is directed to enter judgment accordingly. Appeal from order, same court and Justice, entered on or about September 26, 2016, which, insofar as appealed from, denied plaintiff's motion for leave to renew, unanimously dismissed, without costs, as academic.
The record establishes that plaintiff is entitled to the declaration sought, where the underlying action seeks damages in connection with the insured's (Midtown) waterproofing work of Fortuna's premises. The subject insurance policy's Classification Limitation endorsement, as reflected in the Declarations page, limits the scope of coverage to four classifications, none of which encompass waterproofing, thereby precluding coverage (see Black Bull Contr., LLC v [*2]Indian Harbor Ins. Co., 135 AD3d 401, 403 [1st Dept 2016]; New York City Hous. Auth. v United States Underwriters Ins. Co., 7 AD3d 393 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 4, 2017
CLERK